Citation Nr: 1751869	
Decision Date: 11/14/17    Archive Date: 11/22/17

DOCKET NO.  12-10 802	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Milwaukee, Wisconsin



THE ISSUES

1.  Entitlement to service connection for a right knee disorder.

2.  Entitlement to service connection for a left knee disorder, to include as secondary to a right knee disorder.



REPRESENTATION

Appellant represented by:	Wisconsin Department of Veterans Affairs



WITNESSES AT HEARING ON APPEAL

The Veteran and K.P.

ATTORNEY FOR THE BOARD

B. Kuczynski, Associate Counsel


INTRODUCTION

The Veteran served on active duty from September 1971 to September 1975.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a November 2009 rating decision of the Department of Veteran Affairs (VA) Regional Office (RO) in Milwaukee, Wisconsin.

In June 2017, the Veteran testified before the undersigned Veterans Law Judge at a hearing.  A transcript of the hearing is of record.  

This appeal was processed using the Veterans Benefits Management System (VBMS).  Accordingly, any future consideration of this case should take into consideration the existence of these records.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.



REMAND

The Veteran was afforded a VA examination in March 2012 in connection with his claims for service connection.  The examiner found that his left knee was normal upon examination, and she rendered a negative nexus opinion regarding the right knee.  Although she acknowledged the Veteran's report of injuring his knees while skiing, she also noted that the Veteran did not have knee problems at the time of his discharge examination and that he injured his right knee after service at which time he was diagnosed with a recent ACL and MCL tear.

Nevertheless, the Board notes that VA medical records show that the Veteran has since been diagnosed with torn meniscus of the left knee based on a MRI performed in April 2016.  In addition, the Veteran asserted at the June 2017 hearing that he had an old injury and weakness that led to his post-service injury.  The March 2012 VA examiner did not address whether any in-service injury could have predisposed him to a post-service injury.  Therefore, the Board finds that an additional VA examination and medical opinion are needed.  

The Board also notes that additional evidence, including VA medical records, has been obtained since the case was last adjudicated by the RO, and there is no waiver of the AOJ's initial consideration of such evidence.  As such, the case should be referred to the AOJ for review and preparation of an SSOC.

In addition, the Board notes that the Veteran has not been provided proper notice regarding secondary service connection.  Thus, on remand, the AOJ should send him another notice letter.


Accordingly, the case is REMANDED for the following action:

1.  The AOJ should send the Veteran a notice letter in connection with his claims for service connection for a left knee disorder and a right knee disorder.  The letter should (1) inform him of the information and evidence that is necessary to substantiate the claims; (2) inform him about the information and evidence that VA will seek to provide; and, (3) inform him about the information and evidence he is expected to provide.  The letter should also explain how disability ratings and effective dates are determined. 

Specifically, the letter should notify the Veteran of the evidence necessary to substantiate the claim on both a direct and secondary basis.

2.  The AOJ should request that the Veteran provide the names and addresses of any and all health care providers who have provided treatment for his knees that are not already of record.  After acquiring this information and obtaining any necessary authorization, the AOJ should obtain and associate these records with the claims file.

The AOJ should also obtain any outstanding VA medical records.   

3.  The AOJ should obtain and associate the Veteran's complete service personnel records with the claims file.

4.  After completing the foregoing development, the Veteran should be afforded a VA examination to determine the nature and etiology of any right and left knee disorders that may be present.  Any and all studies, tests, and evaluations deemed necessary by the examiner should be performed.

The examiner is requested to review all pertinent records associated with the claims file, including the Veteran's service treatment records, post-service medical records, and assertions.

The examiner should note that the Veteran is competent to attest to factual matters of which he has first-hand knowledge.  If there is a medical basis to support or doubt the history provided by the Veteran, the examiner should state this with a fully reasoned explanation.

The examiner should state whether it is at least as likely as not that the Veteran has current right and left knee disorders that manifested in service or that are otherwise related to the Veteran's military service, including any injury or symptomatology therein.

In rendering this opinion, the examiner should address the Veteran's contention that he injured his knees while skiing in service and that he was essentially predisposed to sustaining a subsequent injury after service.  See e.g. June 2017 hearing transcript.

In so doing, the examiner should describe how such a disorder generally presents or develops in most cases, in determining the likelihood that the current disorder is related to in-service events as opposed to some other cause. 

If the examiner finds that a right knee disorder is related to service, he or she should also state whether it is at least as likely as not that the Veteran has a current left knee disorder that is either caused by or aggravated by that right knee disorder.  In rendering this opinion, the examiner should consider the Veteran's assertion that injured his left knee because he was favoring his right knee.

(The term "at least as likely as not" does not mean within the realm of medical possibility, but rather that the medical evidence both for and against a certain conclusion is so evenly divided that it is as medically sound to find in favor of such a conclusion as it is to find against it.)

A clear rationale for all opinions would be helpful and a discussion of the facts and medical principles involved would be of considerable assistance to the Board.  Copies of all pertinent records in the Veteran's claims file, or in the alternative, the claims file, must be made available to the examiner for review.

5.  The AOJ should review the examination report to ensure that it is in compliance with this remand.  If the report is deficient in any manner, the AOJ should implement corrective procedures.  

6.  After completing the above actions and any other development as may be indicated as a consequence of the actions taken in the preceding paragraphs, the claim should be readjudicated.  

If the benefit sought is not granted, the Veteran and his representative should be furnished a supplemental statement of the case (SSOC) and be afforded a reasonable opportunity to respond before the record is returned to the Board for further review.  This SSOC should set forth the provisions of 38 C.F.R. § 3.310.


The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
J.W. ZISSIMOS
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2016).




